341 F.2d 296
Dominic J. AVALLONE, Appellant,v.UNITED STATES of America, Appellee.
No. 21359.
United States Court of Appeals Fifth Circuit.
Feb. 19, 1965, Rehearing Denied May 12, 1965.

Max Lurie, Miami, Fla., for appellant.
Charles L. Marinaccio, Sp. Atty., Dept. of Justice, Washington, D.C., William H. Hamilton, Jr., Asst. U.S. Atty., Jacksonville, Fla., Edward F. Boardman, U.S. Atty., Middle District of Florida, William S. Kenney, Sp. Atty., Department of Justice, for appellee.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and GROOMS, District judge.
PER CURIAM:


1
The appellant was convicted of violating provisions of the Federal wagering tax laws.  Our review of the record persuades us that no prejudicial error was committed in the trial of the case.  The judgment of the district court is


2
Affirmed.